Appeal of FRED C. CHAMPLIN.Champlin v. CommissionerDocket No. 2419.United States Board of Tax Appeals1 B.T.A. 1255; 1925 BTA LEXIS 2605; May 26, 1925, decided Submitted April 27, 1925.  *2605 Harry O. Glasser, Esq., for the taxpayer.  Benjamin H. Saunders, Esq., for the Commissioner.  *1255  Before IVINS, MORRIS, and LOVE.  This appeal is from a determination of a deficiency in income taxes for the year 1920 in the sum of $726.40.  It is alleged in taxpayer's petition that the only point in controversy is the disallowance by the Commissioner of an alleged loss of $6,000 on the part of taxpayer in the purchase by him of a tract of prospective oil land.  FINDINGS OF FACT.  Counsel for the Commissioner admitted the facts alleged in the petition and agreed that said facts may be considered as proven.  Said petition, in substance, alleges that in April, 1918, the taxpayer purchased the fee simple title to eighty acres of land in Oklahoma and paid therefor the sum of $8,500, and that he made said investment on the belief that said land would produce oil.  Soon after said purchase, test wells were drilled on adjacent tracts of land and all of said test wells proved nonproductive of oil, which result destroyed the value of taxpayer's land for oil purposes.  The value of the tract for farm purposes was only $2,500.  The taxpayer had not sold or otherwise*2606  disposed of his fee simple title to the land in 1920.  DECISION.  There being no closed transaction to establish loss to the taxpayer, the determination of the Commissioner is approved.